FILED
                            NOT FOR PUBLICATION
                                                                                APR 15 2021
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BALJIT SINGH,                                    No.    18-73250

              Petitioner,                        Agency No. A209-946-761

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 13, 2021**
                             San Francisco, California

Before: McKEOWN, RAWLINSON, and BADE, Circuit Judges.

      Baljit Singh (Singh), a native and citizen of India, petitions for review of the

decision of the Board of Immigration Appeals dismissing his appeal of the denial

of asylum, withholding of removal, and relief pursuant to the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (CAT).1

       Singh asserts that the immigration judge (IJ) afforded undue weight to

evidence presented by the government, while not adequately considering evidence

that Singh, who is Sikh, was unable to safely relocate in India. The IJ stated that

he “fully reviewed” the documentation submitted by Singh, and Singh fails to

overcome the presumption that the IJ sufficiently considered the evidence. See

Bartolome v. Sessions, 904 F.3d 803, 814 (9th Cir. 2018) (recognizing the

presumption that the IJ properly reviewed the evidence). Substantial evidence also

supports the agency’s determination that Singh was able to safely relocate in India

to avoid future persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1029

(9th Cir. 2019) (holding that “[e]ven assuming [the petitioner] has a subjective fear

of future persecution, he has not demonstrated that the record compels reversal of

the agency’s internal relocation finding”).2

      1
         Singh “waived any argument as to [his] CAT claim by failing to
specifically and distinctly discuss the matter in [his] opening brief.”
Velasquez-Gaspar v. Barr, 976 F.3d 1062, 1065 (9th Cir. 2020) (citations and
internal quotation marks omitted). “Such an argument would have failed in any
event, as [Singh] has not shown a likelihood of torture by or with the acquiescence
of public officials.” Id. (citation omitted).
      2
          The government contends that we lack jurisdiction because Singh failed to
file a timely petition for review. Giving full credit to Singh’s declaration that his
petition was deposited in the prison mailbox system prior to the filing deadline, we
address Singh’s claims on the merits. See Hernandez v. Spearman, 764 F.3d 1071,
                                                                          (continued...)
                                           2
      PETITION DENIED.




      2
        (...continued)
1076 (9th Cir. 2014) (holding that “the prison mailbox rule applie[d] when a
prisoner deliver[ed] a . . . petition on behalf of another prisoner to prison
authorities for forwarding to the clerk of court, and that [the] petition was filed at
the moment it was delivered to prison officials for forwarding”) (citation,
alteration, and internal quotation marks omitted).
                                            3